DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment, filed on 11/18/2022, has been entered and carefully considered. 
Claims 1, 7, 13-14 have been amended; Claims 2, 8, 15-16 are cancelled and Claims 1, 3-7, 9-14, 17-24 remain pending. 


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the independent claims significantly which necessitates the new ground rejection. 

Claim Objections
Claims 1, 7, 13-14 are objected to because of the following informalities:  
Claim 1 recites limitation “the plurality of blocks does not include an idle block and does not include an idle storage space” in lines 13-14. It should be “the plurality of blocks do not include an idle block and do not include an idle storage space”.  Appropriate correction is required.
Claims 7, 13-14 are objected for the same reasons stated above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-12, 13-14, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 9,674,104) in view of Valency et al (US 9,063,841), further in view of Tsai, (US 2005/0195857). 
Regarding claims 1, 7, 13, Pan teaches a method/apparatus/computer product for determining a packet dequeue rate, comprising: 
enqueuing the first packet into a first packet queue (Fig. 2, buffer 20 and packet 14(1)); obtaining a first length of the first packet queue at a first time when the first packet is enqueued into the first packet queue;  and storing the first packet (Fig. 2, packet 14 is stored in buffer) and the first length ….(Col 8, lines 26-28: queue length (qlen) is stored to calculate dequeue_rate); determining, based on a first span and the first length, a first rate at which a second packet in the first packet queue is dequeued, wherein the first span is equal to a first difference between a second time and the first time, and wherein the second time is when the first packet is dequeued from the first packet queue (Fig. 8, step 116, Compute Dequeue_Rate = Dequeue_byte/time_interval;  time_interval is equivalent to the first span and the first length is equivalent to the Dequeue_byte; also see Col 8, lines 18-43).
Pan doesn’t explicitly teach allocating a plurality of blocks in a first memory to a first packet, wherein the blocks are consecutive, and wherein each of the plurality of blocks comprises a first storage capacity; and wherein a second difference between a length of the first packet and second storage capacities of the plurality of blocks is less than the first storage capacity such that each of the plurality of blocks does not include an idle block after the first packet and the first length are stored in the plurality of blocks. 
	Valency teaches that allocating a plurality of blocks in a first memory to a first packet, wherein the blocks are consecutive; and wherein each of the plurality of blocks comprises a first storage capacity; (Col 4, lines 15-23: “a packet received by the memory controller 118 to be stored in the memory space 106 is divided into one or more packet chunks and is stored in the memory space 106 in one or more consecutive buffer chunks of one or more of the multi-buffers 108”, also see Fig. 1, element 108) and wherein a second difference between a length of the first packet and second storage capacities of the plurality of blocks is less than the first storage capacity such that each of the plurality of blocks does not include an idle block after the first packet and the first length are stored in the plurality of blocks (Col 4, lines 52 – Col 5, lines 15: “a packet that occupies more than one buffer chunk is stored in consecutive multiple buffer chunks of a multi-buffer, where the last buffer chunk used for storing the packet is not filled up completely in some situations (e.g., if a packet length is such that the packet does not occupy the entire memory space spanned by the multiple buffer chunks used for storing the packet). A subsequent packet is stored in one or more buffer chunks of the same multi-buffer, beginning with the next buffer chunk following the last buffer chunk used for storing the first packet, according to an embodiment. As a result, in such embodiments and/or scenarios, only a portion of a buffer chunk (i.e., the unfilled portion of the last buffer chunk used for storing a packet) remains unused, resulting in generally high memory utilization”).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Valency in the system disclosed by Pan for the purpose of increasing utilization of buffer memory. 
	The aforementioned references do not explicitly teach that the plurality of blocks does not include an idle storage space between the first packet and the first length after the first packet and the first length are stored. 
	 Tsai teaches that the plurality of blocks does not include an idle storage space between the first packet and the first length after the first packet and the first length are stored ([0036], “the PES packet (Px), the packet length value (Length_x), and … can be orderly outputted in order to be stored in the continuous address of the storage device 40”, it’s noted that the packet and the packet length are stored continuously.  Even assuming they’re stored in different adjacent memory blocks, in scenario that the packet fill up the last memory block completely, there will be no idle storage space between the packet and the packet length). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Tsai in the system disclosed by Pan in view of Valency for the purpose of increasing utilization of buffer memory by minimizing the waste of memory space. 

Regarding claim 3, 9, 17, the aforementioned references teach all of the limitations recited in claim 1, Pan further teaches: determining a queuing latency of a third packet at a third time based on the first rate, wherein the queuing latency is equal to a quotient of a second length of the first packet queue at the third time and the first rate, wherein the second length is the first packet queue at the third time that does not include the third packet, and wherein the third time is later than the second time (Fig. 8, step 118: formula for calculating queuing latency); and processing the third packet based on the queuing latency (Fig. 8, step 122 and 126).

Regarding claim 5, 11, 19, 22, the aforementioned references teach all of the limitations recited in claim 1, Pan further teaches: storing the first time in the first memory; and determining, based on the first length and the first time, the first rate (Fig. 8, step 116: Dequeue_rate = Dequeue_bytes/time_interval; time_interval is derived from packet enqueue timestamp; see Fig. 11).  

Regarding claim 6, 12, 20 and 21, the aforementioned references teach all of the limitations recited in claim 1, Pan further teaches: enqueuing a fourth packet into the first packet queue, wherein the fourth packet and the first packet are not adjacent to each other in the first packet queue; obtaining a third length of the first packet queue at a fourth time when the fourth packet is enqueued into the first packet queue, wherein the third length is greater than zero; and determining, based on the third length and a second span, a second rate at which the second packet

Regarding claim 14, Pan teaches a computer program product
enqueue the first packet into a first packet queue (Fig. 2, buffer 20 and packet 14(1)); obtain a first length of the first packet queue at a first time when the first packet is enqueued into the first packet queue;  storing the first packet (Fig. 2, packet 14 is stored in buffer) and the first length ….(Col 8, lines 26-28: queue length (qlen) is stored to calculate dequeue_rate) …;  determine, based on a first span and the first length, a first rate at which a second packet in the first packet queue is dequeued, wherein the 10Atty. Docket No. 4747-89000 (85859780US04) first span is equal to a first difference between a second time and the first time, and wherein the second time is when the first packet is dequeued from the first packet queue(Fig. 8, step 116, Compute Dequeue_Rate = Dequeue_byte/time_interval;  time_interval is equivalent to the first span and the first length is equivalent to the Dequeue_byte; also see Col 8, lines 18-43); determine a queuing latency of a third packet at a third time based on the first rate, wherein the queuing latency is equal to a quotient of a third length and the first rate, wherein the third length is of the first packet queue at the third time, and wherein the third time is later than the second time (Fig. 8, step 118: formula for calculating queuing latency); and process the third packet based on the queuing latency (Fig. 8, step 122 and 126).
Pan doesn’t explicitly teach allocating a plurality of blocks in a first memory to a first packet, wherein the blocks are consecutive and wherein a second difference between a length of the first packet and second storage capacities of the plurality of blocks is less than the first storage capacity such that each of the plurality of blocks does not include an idle block after the first packet and the first length are stored in the plurality of blocks. 
	Valency teaches that allocating a plurality of blocks in a first memory to a first packet, wherein the blocks are consecutive (Col 4, lines 15-23: “ a packet received by the memory controller 118 to be stored in the memory space 106 is divided into one or more packet chunks and is stored in the memory space 106 in one or more consecutive buffer chunks of one or more of the multi-buffers 108”, also see Fig. 1, element 108) and wherein a second difference between a length of the first packet and second storage capacities of the plurality of blocks is less than the first storage capacity such that each of the plurality of blocks does not include an idle block after the first packet and the first length are stored in the plurality of blocks (Col 4, lines 52 – Col 5, lines 15: “a packet that occupies more than one buffer chunk is stored in consecutive multiple buffer chunks of a multi-buffer, where the last buffer chunk used for storing the packet is not filled up completely in some situations (e.g., if a packet length is such that the packet does not occupy the entire memory space spanned by the multiple buffer chunks used for storing the packet). A subsequent packet is stored in one or more buffer chunks of the same multi-buffer, beginning with the next buffer chunk following the last buffer chunk used for storing the first packet, according to an embodiment. As a result, in such embodiments and/or scenarios, only a portion of a buffer chunk (i.e., the unfilled portion of the last buffer chunk used for storing a packet) remains unused, resulting in generally high memory utilization”).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Valency in the system disclosed by Pan for the purpose of increasing utilization of buffer memory. 
The aforementioned references do not explicitly teach that the plurality of blocks does not include an idle storage space between the first packet and the first length after the first packet and the first length are stored. 
	 Tsai teaches that the plurality of blocks does not include an idle storage space between the first packet and the first length after the first packet and the first length are stored ([0036], “the PES packet (Px), the packet length value (Length_x), and … can be orderly outputted in order to be stored in the continuous address of the storage device 40”, it’s noted that the packet and the packet length are stored continuously.  Even assuming they’re stored in different adjacent memory blocks, in scenario that the packet fill up the last memory block completely, there will be no idle storage space between the packet and the packet length). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Tsai in the system disclosed by Pan in view of Valency for the purpose of increasing utilization of buffer memory by minimizing the waste of memory space. 


Allowable Subject Matter
Claims 4, 10, 18, 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411